Citation Nr: 0600294	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-27 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for a service connected left (minor) wrist disability 
effective prior to October 11, 2002.

2.  Entitlement to an initial evaluation in excess of 40 
percent for a service connected left (minor) wrist disability 
beginning October 11, 2002.

3.  Entitlement to an increased evaluation in excess of 10 
percent for a left iliac crest donor site scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk
INTRODUCTION

The veteran served on active duty from March 1988 to August 
1989. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from  June 1990 and January 2003 rating decisions 
issued by the Department of Veterans Affairs (VA) Boston, 
Massachusetts Regional Office (RO).  The June 1990 RO 
decision granted service connection for a left wrist 
condition with an evaluation of 10 percent, effective August 
17, 1989.  The January 2003 RO decision granted an evaluation 
of 40 percent for the left wrist condition, effective October 
11, 2002 and denied a rating in excess of 10 percent for a 
left iliac crest donor site scar.  

After the June 1990 grant of service connection, the veteran 
filed a timely notice of disagreement (NOD) expressing 
dissatisfaction with the 10 percent rating.  He then 
perfected his appeal by filing a timely substantive appeal 
(Form 9) in June 1991.  The veteran was afforded a RO hearing 
in August 1991.  A transcript of that hearing is of record.  

The hearing office issued a decision in December 1991, which 
granted a 20 percent rating for the left wrist disability.  
In January 1992, the RO issued a rating decision that made 
the 20 percent rating effective August 17, 1989.

The veteran is presumed to be seeking the maximum possible 
evaluation for his left wrist disability and, since he has 
not formally withdrawn his claim for a higher initial 
evaluation the claim remains in appellate status.  A.B. v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to October 11, 2002, the veteran's left wrist 
disability was manifested by limitation of motion, mild 
carpal tunnel syndrome, and mild ulnar sensory neuropathy.   

2.  Since October 11, 2002, the veteran's left wrist 
disability has been manifested by limitation of motion, no 
more than severe carpal tunnel syndrome, and mild ulnar 
neuropathy.  

3.  The veteran has a painful and tender scar on the left 
wrist related to the service connected left wrist disability.  

5.  The service connected left iliac crest scar is currently 
manifested by pain and tenderness but does not limit 
function, or approximate 12 square inches.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
service connected left (minor) wrist disability prior to 
October 11, 2002 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.69, 4.71a, Diagnostic Code 5215, 4.124a, Diagnostic Code 
8515 (2005).  

2.  The criteria for an evaluation of 10 percent for 
limitation of motion of the left wrist in addition to 40 
percent for severe incomplete paralysis of the left median 
nerve have been met since October 11, 2002.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8515.

3.  The criteria for a separate 10 percent evaluation for 
neuritis of the left (minor) ulnar nerve have been met since 
August 17, 1989.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.123, 
4.124a, Diagnostic Code 8616 (2005).  

4.  The criteria for a separate evaluation of 10 percent, for 
a left wrist scar as a residual of the left wrist disability 
have been met since August 17, 1989.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.118, Diagnostic Code 7804.

5.  The criteria for an evaluation in excess of 10 percent 
for a left iliac crest donor site scar have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Code 7804.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

The RO sent the veteran a VCAA letter in December 2002.  This 
letter did not specifically address what information and 
evidence was necessary to establish entitlement to increased 
evaluations for his left wrist disability and left iliac 
crest scar.  However, the January 2003 rating decision 
specifically outlined what evidence was required to grant 
increased evaluations.  Further, the April 1991 statement of 
the case (SOC) outlined what was required for an increased 
initial evaluation in excess of 10 percent for the left wrist 
disability and the July 2003 SOC outlined what was required 
for an increased evaluation of the left iliac crest scar.  
Thus, the veteran was adequately informed of what information 
and evidence was required to substantiate his claims.  

The December 2002 VCAA letter satisfied the second and third 
elements of the duty to notify by advising the veteran of the 
types of evidence he was responsible for obtaining and of the 
types of evidence VA would undertake to obtain.  
Specifically, this letter explained that VA would help the 
veteran get such things as medical records or records held by 
other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to the fourth element, the December 
2002 VCAA letter asked the veteran to send any medical 
reports he had.  This request served to advise the veteran 
that he should submit any evidence in his possession 
pertinent to his claims.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the agency of original jurisdiction.  Pelegrini II, 18 Vet. 
App. at 119-120.  Some of the notice in this case was 
provided after the initial AOJ decision.  The Court has held 
that such delayed notice is generally not prejudicial to a 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

There has been no showing of prejudice from the delayed 
notice in this case.  The veteran had the opportunity to 
provide evidence or information to the RO after the notice 
was provided, and before his claim reached the Board.  Thus, 
the veteran has received all required notice.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured the veteran's service medical records and 
associated them with the claims file.  The veteran has not 
identified other medical records pertinent to his appeal.  
The veteran has also been afforded VA examinations in 
February 1990, October 1991, May 1992, November 1993, and 
December 2002 to evaluate his conditions.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for equitable disposition of the matters on appeal.  
The appeal is thus ready to be considered on the merits.


II.  Factual Background

Service medical records reveal that the veteran fractured his 
left navicular bone in May 1988.  In August 1988 he underwent 
an open reduction internal fixation and Russe bone graft of 
the left scaphoid, using the left iliac crest as a donor 
site.  Medical Board findings from February 1989 indicate 
that the veteran was found to be unfit for full duty and was 
referred to the Physical Evaluation Board.  In May 1989 the 
Physical Evaluation Board found the veteran unfit for 
military duty because of physical disability, persistent 
nonunion of the left carpal navicular.  The veteran was 
honorably discharged in August 1989.  

The veteran was afforded a VA examination in February 1990 
which noted the veteran to be right-handed and found 
dorsiflexion to 45 degrees, palmar flexion to 60 degrees, 
radial deviation to 10 degrees and ulnar deviation to 30 
degrees.  The veteran complained of persistent pain in the 
left wrist and was found to have a firm grip, but weaker than 
the right, and opposition of the left thumb to all fingers 
weaker than the right.  The left forearm was noted to be 1.5 
cm smaller than the right.  The VA examiner also noted slight 
tenderness of the scar at the left iliac crest donor site.  

At a hearing before a Decision Review Officer at the RO in 
August 1991, the veteran's representative asserted that the 
left wrist disability warranted a higher evaluation on the 
basis of neurological symptomatology.  

The veteran underwent a second VA examination in October 
1991.  The veteran complained of a tingling sensation in his 
left fingers and hand and tenderness around the scar on his 
left wrist.  Left wrist extension was to 40 degrees.  
Strength in left hand grip was mildly decreased, as was pin 
prick sensation in digits 4 and 5.  The left wrist scar was 
noted to be well-healed.  EMG and nerve conduction study 
tests were conducted which showed a mild left subacute carpal 
tunnel syndrome with ongoing denervation and chronic 
reinnervation of the APB muscle as well as a mild left ulnar 
sensory neuropathy at the wrist.  

The veteran also submitted an October 1991 letter from his 
private physician indicating that the veteran had decreased 
range of motion in the left wrist and complaints of 
intermittent numbness in the 3rd, 4th, and 5th fingers of the 
left hand.  

Based on the hearing testimony and these findings, the 
initial evaluation of the veteran's left wrist disability was 
increased to 20 percent on the basis of incomplete moderate 
paralysis of the median nerve of a minor extremity by rating 
decision in January 1992.  

In May 1992 the veteran was afforded a VA examination, which 
revealed a 2 inch scar on the left anterior superior iliac 
spine with tenderness beneath the scar and an irregular, 
palpable ball at the side.  Approximately 10 percent weakness 
in flexion of the left hip was noted as well.  Service 
connection was subsequently granted for the left iliac crest 
donor site scar with an evaluation of 10 percent by rating 
decision in September 1992.  

In November 1993, the veteran underwent another VA 
examination.  This revealed dorsal and volar flexion of the 
left wrist to 45 degrees, radial deviation to 20 degrees and 
ulnar deviation to 30 degrees, all ranges of motion 
accompanied by pain.  The examiner also noted hypesthesia of 
the 3rd, 4th, and 5th fingers of the left hand.  The scar on 
the anterior superior iliac crest was noted to be tender and 
the examiner found hypesthesia distal to the scar.  Range of 
motion of the left hip was good.  Following this examination, 
the RO issued a rating decision in February 1994 continuing 
the 20 percent evaluation of the left wrist disability.  

A VA examination was conducted in December 2002.  Physical 
examination of the left wrist found dorsiflexor and volar 
flexion of 10 to 15 degrees, radial deviation to 0 degrees, 
and normal ulnar deviation.  The veteran experienced pain in 
all ranges of motion and the examiner noted that all ranges 
of motion could be decreased up to 50 percent during overuse.  
The veteran had atrophy over the thenar eminence with no 
fasciculations.  The left iliac crest scar was noted to be 
quite tender.  The scar on the left wrist was noted to be 
extremely painful and tender.  The VA examiner reiterated the 
EMG and nerve conduction study findings from 1991

In January 2003 the RO increased the evaluation of the 
veteran's left wrist disability to 40 percent, effective 
October 11, 2002 on the basis of severe incomplete paralysis 
of the median nerve and continued the 10 percent evaluation 
of the left iliac crest scar.  

III.  Legal Analysis

A.  Evaluation of left wrist disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7.  

There is a distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating.  It 
also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination or pain.  Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 8 
Vet. App. 202 (1995)

Further, VA must consider whether the veteran's service 
connected left wrist disability warrants separate ratings for 
orthopedic, neurological, and scar impairment.  See Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or 
manifestation under 38 C.F.R. § 4.14).  

Prior to October 11, 2002, the veteran's left wrist 
disability was evaluated as 20 percent disabling.  This 
evaluation was provided under Diagnostic Code 5215 for 
limitation of motion of the wrist, and Diagnostic Code 8515 
on the basis of mild incomplete paralysis of the median 
nerve.  

DC 5215 allows for a maximum 10 percent evaluation which is 
warranted for palmar flexion limited in line with the forearm 
or for dorsiflexion of less than 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  

DC 8515 provides for a 20 percent evaluation for incomplete 
moderate paralysis of the median nerve of the minor 
extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  In 
this regard, medical evidence prior to October 11, 2002 
indicates that the veteran had left grip weaker than right, 
tingling, hypesthesia, and numbness in the left fingers, and 
mild left subacute carpal tunnel syndrome.  

A higher evaluation under DC 8515 prior to October 11, 2002 
is not warranted as there is no medical evidence of more than 
mild incomplete paralysis so as to warrant a 40 percent 
evaluation.  DC 8515 provides for a 60 percent evaluation for 
complete paralysis of the median nerve of the minor 
extremity.  There has been no medical evidence of either 
severe incomplete or complete paralysis of the median nerve 
and thus a higher evaluation under DC 8515 is not warranted.  

While the veteran has not met the criteria for an increased 
initial evaluation of his left wrist disability under DC 5215 
or 8515, the Board finds that he is entitled to a separate 
initial evaluation of 10 percent for neuritis of the ulnar 
nerve under Diagnostic Code 8616.  38 C.F.R. § 4.124a, 
Diagnostic Code 8616.  The regulation states that neuritis, 
cranial or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  38 C.F.R. § 4.123.  

The October 1991 EMG and nerve conduction study tests 
revealed a mild left ulnar sensory neuropathy at the wrist.  
As such, the Board finds that this warrants a separate rating 
from the incomplete paralysis of the median nerve discussed 
above.  The sensory neuropathy of the left ulnar nerve was 
found to be mild, and so warrants a 10 percent evaluation.  
38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8616.  A higher 
evaluation of 20 percent would require evidence of a moderate 
condition.  While the veteran has demonstrated significant 
neurological impairment regarding the left wrist, the 
majority of this impairment is contemplated in the evaluation 
of the median nerve impairment under DC 8515 and to 
reconsider these symptoms in assessing the ulnar nerve 
neuropathy would be "pyramiding" in violation of 38 C.F.R. 
§ 4.14.  

Since October 11, 2002, the veteran's left wrist disability 
has been evaluated as 40 percent disabling under DC 5215-
8515.  This evaluation was provided on the basis of a finding 
of severe incomplete paralysis of the median nerve.  

It appears that the veteran retains significant limitation of 
the left wrist.  The December 2002 examination revealed 
dorsiflexor and volar flexion to be severely limited to 10 to 
15 degrees.  The examiner's opinion that range of motion 
findings could be decreased by up to 50 percent during 
overuse.  Accordingly, the veteran continues to meet the 
criteria for a 10 percent rating under DC 5215.

A higher evaluation is available for complete paralysis of 
the median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  
Most of the criteria for that evaluation have not been found 
or reported.  

A higher evaluation for the left wrist disability is also 
available under Diagnostic Code 5214, evaluating ankylosis of 
the wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86.).  While the veteran has 
demonstrated severe restriction in his left wrist range of 
motion at the most recent VA examination, there has been no 
finding of ankylosis and, so, evaluation under DC 5214 is not 
warranted.      

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, 12 Vet. App. 119 would 
be in order.  The Board finds that the 20 percent rating of 
the left wrist disability prior to October 11, 2002 properly 
reflects the highest level of the veteran's left wrist 
disability during that time and the 40 percent evaluation 
effective from October 11, 2002 properly reflects the highest 
level of the veteran's left wrist disability since that time.  

B.  Separate evaluation for left wrist scar

In addition to compensation for his orthopedic and 
neurological symptoms, the veteran is entitled to a separate 
evaluation for his left wrist scar.  Under Diagnostic Code 
7804 a 10 percent evaluation is warranted for a superficial 
scar which is painful on examination.  Note (1) defines a 
superficial scar as one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2005).  

Similarly, the version of the rating schedule in effect prior 
to August 30, 2002, provided for a 10 percent evaluation for 
scars that were tender and painful on objective examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

In this case, the veteran has consistently described his left 
wrist scar as painful and the VA examiner in December 2002 
described the left wrist scar as extremely painful and 
tender.  In light of the foregoing, and in the absence of any 
contradictory evidence, a separate 10 percent evaluation for 
the veteran's left wrist scar is warranted from the effective 
date of service connection, August 17, 1989.  Esteban.  

Under the old version of the rating schedule a rating in 
excess of 10 percent for a scar required limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002).  The veteran's scar is reportedly well 
healed, as described in the October 1991 VA examination.  
While there is limitation of function in the left wrist, such 
limitation is already contemplated in the ratings discussed 
above and to consider functional limitation again in 
evaluating the left wrist scar would be "pyramiding" as 
prohibited by 38 C.F.R. § 4.14.  

A higher rating under the new version of the rating schedule 
requires that a scar be deep or cause limitation of motion, 
and exceed an area of 12 square inches (77 square 
centimeters).  On the most recent examination, the veteran's 
left wrist scar measured only four centimeters in length, 
meaning its width was less than that number, and that at most 
the scar measured 16 square centimeters.  The left wrist scar 
thus does not meet or approximate the criteria for an 
evaluation in excess of 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  

C.  Evaluation of left iliac crest donor site scar

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, in the case 
of an increased evaluation, as opposed to an increased 
initial evaluation, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran is seeking an increased evaluation for the left 
iliac crest donor site scar, which is currently evaluated as 
10 percent disabling under DC 7804.  This 10 percent 
evaluation is based on medical evidence of pain and 
tenderness on examination of this superficial scar and is the 
maximum evaluation available under DC 7804.  

Again, an evaluation higher than 10 percent is not warranted 
under the old version of the rating schedule as there has not 
been medical evidence of limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  
The VA examiner in December 2002 described the left iliac 
crest scar as well-healed and noted some hyperpathic pain 
with tactile input, no sensory loss, and noted that the 
veteran was initially antalgic but then became normal.  

A higher rating under the new version of the rating schedule, 
on the basis of a scar being deep or causing limitation of 
motion, and exceeding an area of 12 square inches (77 square 
centimeters) is also not warranted.  On the most recent 
examination, the veteran's left iliac crest scar measured 
only 2-3 centimeters in length, meaning its width was less 
than that number, and that at most the scar measured 9 square 
centimeters.  The left iliac crest scar thus does not meet or 
approximate the criteria for an evaluation in excess of 10 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7801.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran's left wrist 
disability, left wrist scar, and left iliac crest scar have 
not required frequent periods of hospitalization and the 
veteran reported at his most recent VA examination that he 
works full time as a deputy sheriff.  While the veteran 
stated that left hip pain has caused some difficulty in this 
field of employment, he has not reported any loss of income 
or job opportunities from the disability.  Marked 
interference with employment or need for frequent 
hospitalization has not been shown.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  

As the preponderance of the evidence is against a finding for 
an initial evaluation in excess of 20 percent for the 
veteran's left wrist disability prior to October 11, 2002, or 
for an evaluation in excess of 40 percent since October 11, 
2002, or for an evaluation in excess of 10 percent for a left 
iliac crest scar, the benefit-of-the-doubt rule is 
inapplicable and those claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  


ORDER

An initial evaluation in excess of 20 percent, prior to 
October 11, 2002, for a service connected left wrist 
disability is denied.  

An evaluation of 10 percent for left wrist limitation of 
motion in addition to the 40 percent rating for severe 
incomplete paralysis of the median nerve is granted, 
effective October 11, 2002.  

A separate 10 percent evaluation for neuritis of the left 
(minor) ulnar nerve is granted, effective August 17, 1989.  

A separate 10 percent evaluation for the service connected 
left wrist scar is granted, effective August 17, 1989.  

An evaluation in excess of 10 percent for a left iliac crest 
donor site scar is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


